                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

M. C. and C. M.,

       Plaintiffs,

v.                                                    Case No: 6:18-cv-1486-Orl-41TBS

JEFFREY GEIGER and JOHN DOE,

       Defendants.


                                         ORDER

       This case comes before the Court on Defendant, Jeffrey Geiger’s Motion to

Dismiss Plaintiffs’ Complaint (Doc. 33). Plaintiffs have filed a response in opposition to

the motion (Doc. 36).

       Plaintiffs sought to prosecute this case anonymously (Doc. 8). Defendant Jeffrey

Geiger opposed the motion (Doc. 32) and sought dismissal on the ground that FED. R.

CIV. P. 10(a) requires a complaint to “name all parties.” (Doc. 33). The Court denied

Plaintiffs’ motion to proceed anonymously and gave them leave to amend their complaint

(Doc. 35). Plaintiffs have now filed an amended complaint which contains their names

(Doc. 37).

       The amended complaint resolves Defendant’s Rule 10(a) concern and moots the

complaint that was the target of Defendant’s motion. See Malowney v. Fed. Collection

Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999) (noting that “[a]n amended

complaint supersedes an original complaint”); see also Potter v. Lincoln Heritage Life Ins.

Co., Case No. 6:16-cv-817-Orl-41KRS, 2016 WL 4055683, at *3, n.5 (M.D. Fla. June 3,

2016); Delta Sigma Theta Sorority, Inc. v. Bivins, No. 2:14-cv-147-FtM-38CM, 2014 WL
7273913, at *11 (M.D. Fla. Dec. 19, 2014); cf. Meterlogic, Inc. v. Copier Sols., Inc., 185 F.

Supp. 2d 1292, 1297 (S.D. Fla. 2002) (noting that the plaintiff’s filing of an amended

complaint “rendered moot the parties previous pleadings and the defendants’ summary

judgment and Daubert motions”). Therefore, Defendant’s motion to dismiss (Doc. 33) is

DENIED as moot.

       DONE and ORDERED in Orlando, Florida on December 26, 2018.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                            -2-
